DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/01/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: --DISPLAY APPARATUS HAVING AN EVEN PATTERN LAYER COMPRISING A PLURALITY OF PROTRUSIONS AND GROOVES ARRANGED ON A SUBSTRATE AND MANUFACTURING METHOD THEREOF--.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein the display area comprises a display element comprising a pixel electrode, an opposite electrode opposite the pixel electrode, and an intermediate layer between the pixel electrode and the opposite electrode, and wherein a number of layers of thin films stacked on the substrate among the pixel electrode, the opposite electrode, and the intermediate laver in the first sub-intermediate area is different from a number of layers of thin films stacked on the substrate among the pixel electrode, the opposite electrode, and the intermediate layer in the second sub-intermediate area (claim 1); wherein the display area comprises a thin-film transistor comprising a semiconductor layer, a gate electrode, a source electrode, and a drain electrode, and the uneven pattern layer comprises a same material and is arranged on a same layer as the semiconductor layer (claim 5); wherein the forminq of the display laver comprises forminq a display element comprising a pixel electrode connected to the thin-film transistor, an opposite electrode opposite the pixel electrode, and an intermediate layer between the pixel electrode and the opposite electrode, and wherein, in the forming of the intermediate area, a number of layers of thin films stacked on the substrate among the pixel electrode, the opposite electrode, and the intermediate layer in the first sub-intermediate area is different from a number of layers of thin films stacked on the substrate among the pixel electrode, the opposite electrode, and the intermediate laver in the second sub-intermediate area (claim 11) while having the characteristics as recited in claims 1, 5 and 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892